DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 16-23 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 16-23 were preliminarily amended to depend directly or indirectly from claim 12.  Claim 12 recites a process, but claims 16 and the like refer to “the system of claim 12.”
	It is unclear whether claims 16-23 are intended to represent process claims now depending from claim 12, or whether they are intended to represent system claims (with the method of claim 12 as the intended use of the system), or whether the change in dependency was erroneous.  Regardless, the metes and bounds of the dependent claims 16-23 are unclear and correction is required.
	For the purposes of examination, the claims are interpreted as system claims, i.e. further limiting the structure of the electrically driven membrane separation apparatus originally disclosed in claim 1.
	Further with respect to claim 20, the change in the dependency of claim 20 renders it indefinite because it removes the antecedent for the term crosslinked copolymers, which are recited in claim 19, not claim 16.
	Further with respect to claim 22, the change in dependency renders it indefinite because it removes the antecedent for the controller, which is recited in claim 15, not claim 12 (or claim 1).

Claim Interpretation
	The claims use the term Sodium Adsorption Ratio which is a term commonly employed in the art.  However, the claims and specification provide an explicit definition for the ratio, Formula (I) in the spec:

    PNG
    media_image1.png
    79
    437
    media_image1.png
    Greyscale

	This formula differs slightly from other definitions commonly employed in the art, and the term is interpreted according to this explicit definition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 14-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (US PGPub 2014/0216934 A1), or alternatively over Fu et al in view of Willingham et al (US PGPub 2012/0125604 A1).
	With respect to claims 1 and 14, Fu teaches water treatment including within the context of oil recovery operations [Abs] e.g. to produce water suitable for flooding operations [0026] and may treat naturally sourced, subterranean waters [0054].  The process employs an electrically-driven separation subsystem such as an electrodialysis or electrodionization system with anion exchange and cation exchange membranes [0028] to transfer ions from a feed liquid to a concentrating liquid.  The system treats the feed water (which, as above, may be produced water or the like) to attain desired levels of e.g. sulfate, hardness, and TDS [0037].  In some embodiments, the membranes e.g. cation exchange membranes may have a higher permeability for divalent cations than monovalent cations [0039-0040].  Fu does not explicitly teach the ratio of permeability i.e. in a range of 1.05-10.0, but at least implies a value of greater than 1.0, and optimization of the selectivity would have been obvious as such membranes are employed to remove hardness species in at least some embodiments.
	The system is designed to produce flood water with a desired ratio of divalent cations to total cations, and may produce ranges which overlap the claimed ranges e.g. TDS of 1000 mg/L or higher, and hardness (e.g. magnesium+calcium) of about 100 ppm or higher [0042].  While not explicitly stated, this would imply a range of sodium adsorption ratios, including values of less than about 90, using the instant application’s definition of the term (i.e. less than about 900 mg/L sodium, given a 1000 mg/L TDS and 100 ppm hardness as well as low amounts of other contaminants, <900/sqrt(100) = <90).  As such, the claimed product properties would at minimum have been obvious over the teachings of Fu, as Fu at least suggests overlapping ranges and further explicitly suggests optimization of the properties for injection needs (hardness, TDS, and divalent to total ion ratio).
	In view of the above, the claimed process would have been obvious over that taught by Fu.  The process taught by Fu is not considered sufficient treatment of produced water, see Willingham; similar treatment to control salinity and hardness and the like to tailor fluid properties for enhanced oil recovery may similarly be applied to fluid recovered from a subterranean formation as part of a previous round of water flooding, or a flooding in a different formation [Abs, 0029].  As such, applying the process taught by Fu to produced water i.e. water produced from an injection process would have been obvious, to allow beneficial reuse of at least some of the salt contents, as in Willingham.
	With respect to claim 2, as above the water can be produced to levels suitable for injection for enhanced oil recovery.
	With respect to claim 3, the water may be pretreated prior to electrically-driven treatment [0037].
	With respect to claim 4, as above Fu teaches at least electrodialysis and electrodeionization.
	With respect to claim 5, Fu does not explicitly teach that the anion exchange membrane has a permeability of at least 1.5 with reference to the ratio of multivalent sulfate and monovalent chloride.  However, as above, the system in at least some embodiments (i.e. those not employing monovalent-selective membranes) is concerned with removing preferentially divalent ions, including sulfate anions, such that employing anion exchange membranes with high sulfate permeability compared to chloride would have been obvious to one of ordinary skill in the art.
	With respect to claim 15, as above Fu teaches a system consistent with the claimed invention, and which would necessarily include suitable structures e.g. flow paths and electrical connections for carrying out electrodialysis or the like.  Fu further teaches a controller to control the process, which controller may respond to inputs from sensors including sensors measuring the properties of the product water [0062-0064].
	As such, the claimed system, including controller and programming to essentially carry out the previously discussed process, would similarly have been obvious to one of ordinary skill in the art over the teachings of Fu.
	With respect to claims 16-18, and 23, if claims 16 and the rest are interpreted as system claims, then the limitations of claim 12, to which they depend, would represent the intended use and would not distinguish structurally.  As such, the system of claims 16, 17, and 23 would have been obvious over Fu (or Fu in view of Willingham) for the same reasons as discussed in claims 3-5, and 14.
	Note that this rejection also applies if claims 16 and the rest were interpreted as system claims depending from claim 15.
Claims 6, 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (or alternatively over Fu et al in view of Willingham et al) in view of Fukutomi et al (JP 200002898 A).
This rejection is applicable to the interpretation of claims 19 and 20 as a system, in which the limitations of claim 12 are drawn to the intended use and do not distinguish the system claims.
Fu teaches as above but is silent to the use of crosslinked copolymers e.g. acrylic based copolymers.
However, Fukutomi teaches ionic films [0001] e.g. for electrodialysis and the like [0033] which includes the presence of a crosslinkable monomer at 0.1-30 wt%, including e.g. (meth)acrylate monomers [0018].  The films produced have good electrochemical efficiency, mechanical strength, and the like [0007].
It would have been obvious to one of ordinary skill in the art to employ membranes of the type taught by Fukutomi in Fu’s taught process because of the benefits taught by Fukutomi.  The range of weight% of crosslinkable monomer taught by Fukutomi overlaps the claimed range and renders the claimed range obvious to one of ordinary skill in the art.
Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (or alternatively over Fu et al in view of Willingham et al) in view of Tessier et al (US 6,056,878).
	This rejection is applicable to the interpretation of claim 21 as a system, in which the limitations of claim 12 are drawn to the intended use and do not distinguish the system claims.
Fu teaches as above but is silent to dosing of acid in the concentrate chamber to reach a pH of 3-8.
	However, Tessier teaches methods for reducing scaling in electrodeionization systems [Abs] and teaches that anti-scaling chemicals, including acids, may be added to various chambers including the concentrate chamber to lower the pH to a desired value in which scale formation is inhibited.  As an example, treatment with sulfuric acid to a pH range of 2-5 is contemplated [Col. 5 line 55-Col. 6 line 17].
	It would have been obvious to one of ordinary  skill in the art modify Fu’s taught process to feature pH adjustment through addition of acid to at least the concentrate chamber because, as in Tessier, this can assist in inhibition of scale formation.  The claimed range would have been obvious as Tessier teaches an overlapping range and, regardless, the solubility relationship between scaling species and the like and pH would render pH an obvious variable to optimize for one of ordinary skill in the art.
Claims 12, 16-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (or alternatively over Fu et al in view of Willingham et al) in view of Wang et al (US PGPub 2016/0304372 A1).
	Fu teaches as above but is silent to addition of a polymer additive to the product water.
	However, Wang teaches a system for treatment of subsurface water [Abs] for e.g. enhanced oil recovery and teaches that the systems may be configured to add additives such as hydrolyzed polyacrylamides as agents designed to enhance recovery of hydrocarbon fluids [0069].  It would have been obvious to one of ordinary skill in the art to provide such materials in the product water taught by Fu, which may be used for similar applications.
	With respect to claims 16-18 and 23, see the rejections above.
Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (or alternatively over Fu et al in view of Willingham et al) in view of Fu ‘045 (US PGPub 2014/0183045 A1) and/or Hermann et al (US PGPub 2013/0342028 A1).
	This rejection is applicable to the interpretation of claim 22 as a system, in which the limitations of claim 12 are drawn to the intended use and do not distinguish the system claims.
Fu teaches as above, and teaches that the system may include e.g. EDI with reversing polarity modes [0029], but does not teach specific details or sequences.
	However, Fu ‘045 teaches a similar system and elaborates on polarity reversal, including embodiments which may be operated in batch-type operations, where reversal occurs periodically to drain accumulated contaminants in a capacitive deionization mode [0077], or in a reverse electrodialysis operation to periodically regenerate membranes [0086-0087].  In the latter case, while path realignment may be taught as “preferable,” it is not required.
	It would have been obvious to one of ordinary skill in the art to modify Fu’s taught process to feature periodic reversal of the polarity as in Fu ‘045 to at least allow brief periods of regeneration of the system as suggested by Fu ‘045.  Whether to require reconfiguration of the flow paths would have been an obvious engineering choice, e.g. to balance complexity of the required flow configuration elements vs. the effectiveness of the reversal process.
	See also Hermann, which teaches electrically driven membrane systems such as electrodialysis and the like [Hermann claim 2] in which polarity is reversed periodically to produce even wear and scaling of the electrodes [0036] or otherwise clean the system [0029].  As such, providing periodic reversal, even at high frequency or for short periods of time, would have been obvious to include in Fu’s taught system in view of Hermann.  Further, Hermann does not teach or suggest that reconfiguration of the flow paths is necessary or even desirable under such conditions.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (or alternatively over Fu et al in view of Willingham et al) in view of Wang et al, further in view of Fukutomi et al.
This rejection is applicable to the interpretation of claims 19 and 20 as processes incorporating the steps of claim 12.  As discussed above, membranes consistent with the claims would have been obvious in view of Fukutomi.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (or alternatively over Fu et al in view of Willingham et al) in view of Wang et al, further in view of Tessier et al.
This rejection is applicable to the interpretation of claim 21 as a process incorporating the steps of claim 12.  As discussed above, acid treatment to reduce scaling would have been obvious in view of Tessier.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (or alternatively over Fu et al in view of Willingham et al) in view of Wang et al, further in view of Fu ‘045 and/or Hermann et al.
	This rejection is applicable to the interpretation of claim 22 as a process incorporating the steps of claim 12.  As discussed above, providing reversal would have been obvious for various types of systems, as in Fu’045 and Hermann.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777